On Application for Rehearing.
In this case, on the 22nd of June, 3899, as relates to the appointment of a receiver or liquidator, a decree of the court was handed down, which, in part, read as follows, viz:
■“That the said judgment, in so far as it appoints a receiver or liquidator, be reversed, reserving to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator.” ¡
*1827The attorney general and associate counsel have filed an application for rehearing, and so have counsel for defendants.
The State avers that the public interest, and particularly, the interest of the debenture holders demand a settlement of the question as relates to the appointment of a receiver or of a liquidator; and it is asked that the liquidator appointed by the Governor be recognized.
These1 eases were argued late in the session. The 'argument was directed to tire question of the legality val non of the charter under which the respective companies carried on business.
Tire illegality of the charter was decreed. The court considered that, as to liquidator or receiver val »o;i, contradictorily with parties in interest, the question can be considered in the District Court to which the judgment is remanded for execution.
The whole1 questiou as to the appointment of liquidator o-r receiver is left at large1 and to be considered as an original question. Whether the appointment of liquidator lies with the Governor, or of receiver with the court, or the parties in interest, we do not determine. It is " left as an open question.
The judgment, appealed from is affirmed except as specifically reversed or amended.
Rehearing.-? refused.